Citation Nr: 1133625	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-33 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island



THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to May 1972.  

This appeal to the Board of Veterans' Appeals (Board) arises from a November 2006 rating decision of the Providence, Rhode Island Regional Office (RO) of the Department of Veterans' Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).    

In the instant case, the evidence shows that the Veteran has received a diagnosis of PTSD.  Also, he has reported experiencing a number of stressor events while serving as an avionics technician at UTAPAO Air Force Base in Thailand including exposure to sniper fire, apparent exposure to a sapper attack on the base in January 1972, participating in air missions on B52 bombers exposed to missile fire and participation in missions in Vietnam to recover crashed aircraft black boxes.

However, the medical evidence of record does not establish a specific link between the Veteran's current symptoms and his reported stressor events.  Consequently, a remand is necessary in order that the Veteran may receive a VA psychiatric examination, which addresses whether such a link is likely present.  Also, as the service treatment records show that the Veteran was subject to psychiatric hospitalization and subsequent convalescent leave during the tail end of his service, the examiner should also address whether a relationship exists between any current psychiatric disability and the psychiatric problems the Veteran experienced in service.  

Prior to arranging for the VA examination, the RO/AMC should attempt to obtain additional clinical records of the inpatient treatment the Veteran received in service for hernia, knee injury and psychiatric problems, to include any clinical records of hospitalizations while the Veteran was stationed in Thailand from May 1971 to March 1972 and any subsequent clinical records of psychiatric hospitalization in the U.S. from March 1972 to May 1972.  Further, the RO/AMC should obtain any available VA mental health treatment records from June 2007 to the present.    

Accordingly, the case is REMANDED for the following actions:

1.  The RO should attempt to obtain additional clinical records of the inpatient treatment the Veteran received in service to include any clinical records of hospitalizations while the Veteran was stationed in Thailand from May 1971 to March 1972 and any subsequent clinical records of psychiatric hospitalization in the U.S. from March 1972 to May 1972.  Documentation of all attempts to obtain records should be associated with the claims folder.

2.  The RO/AMC should obtain any available VA mental health treatment records from June 2007 to the present.  

3.  The RO/AMC should then arrange for a VA examination by a psychiatrist or psychologist.  The Veteran's claims file, including the service treatment records and service personnel records, must be reviewed by the examiner in conjunction with the examination.  The examiner should determine whether the Veteran meets the DSM criteria for a diagnosis of PTSD.  The examiner should also identify any other psychiatric diagnoses applicable to the Veteran.  

For each Axis I diagnosis other than PTSD, which is identified, the examiner should provide an opinion as to whether such disorder is at least as likely as not (i.e. a 50% chance or better) related to the Veteran's military service, to include psychiatric hospitalization therein.

Also, if the Veteran is diagnosed with PTSD, the psychiatrist or psychologist should specify whether there is a link between current PTSD symptoms and any of the Veteran's reported in-service stressors, to include the apparent exposure to a sapper attack on base in January 1972.  If other stressors are identified, AMC/RO should undertake to verify the stressors as needed.  The attack on the Air Base in January 1972 has been verified by information on file.

The examiner should explain the rationale for all opinions given.  

4.  The RO/AMC should then readjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


